DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C, figures 35-38, claims 1-5, 8-11, 13-14, and 18-20 in the reply filed on October 24, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden upon Examiner as there are a reasonable number of species present.  This is not found persuasive because Applicant does not contest the rational Examiner used for the species, Applicant admits that they have species in the disclosure, and Rule 1.146 allows Examiner to restrict the species until a genus is found allowable. At this time no genus is found allowable. Therefore, the election of species is proper.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
As of October 29, 2022, no information disclosure statement has been made of record. Examiner reminds Applicant, and all legal and natural persons, of their duty under Rule 1.56.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, 
	Claim 1 is indefinite because Examiner does not know what the limitation “disposed to permit the gate electric to be located between the gate electrode and the channel layer” means. Specifically, what the term “gate electric” means.
For purposes of examination only, Examiner will treat the term “gate electric” to mean “gate dielectric”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 13-14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dewey et al. (US 2019/0172921 A1) (“Dewey”).
Regarding claim 1, Dewey teaches at least in figure 2:
a gate electrode (205); 
a gate dielectric (215) contact with the gate electrode (205); 
a channel layer (235) including an oxide semiconductor material (figure 2 says 235 is an oxide semiconductor material), and disposed to permit the gate electric (See 112b above, 215) to be located between the gate electrode (205) and the channel layer (235); 
a buffer (245) located to cover at least a portion of the channel layer (235), 
the buffer (245) includes a material that receives hydrogen (per Applicant’s specification at least in ¶ 0035 the buffer may be a plurality of different materials including, but not limited to, ITO and IZO. Dewey in at least ¶ 0051 teaches these same materials can be used. Therefore, because the materials disclosed by the prior art are the same materials disclosed by Applicant it is inherent that they would have the same characteristic to receive hydrogen. MPEP 2112. See claim 2 below); and 
source/drain (200) contacts disposed on the buffer (245).  
Regarding claim 2, Dewey teaches at least in figure 2:
wherein the buffer includes indium gallium zinc oxide, gallium oxide, crystalline indium gallium zinc oxide, a semiconductor material including indium, gallium, zinc, silicon, and oxide, indium tin oxide, indium oxide, a metal compound including zinc and nickel, indium zinc oxide, zinc oxide, tungsten-doped indium oxide, or combinations thereof (¶ 0051, see claim 1).
Regarding claim 3, Dewey teaches at least in figure 2:
wherein the buffer (245) include two buffer regions surrounding the source/drain contacts (each 245 has a left and right section around 200), respectively, and 
each of the buffer regions (245) has an interconnecting section (bottom of 245) that is located between the channel layer (235) and a respective one of the two source/drain contacts (200), and 
two extending sections (vertical part of 245) that respectively extend from two ends of the interconnecting section (bottom of 245) to be in contact with the respective one of the source/drain contacts (200).
Regarding claim 4, Dewey teaches at least in figure 2:
wherein the buffer regions are spaced apart from each other (left and right 245 are spaced apart from each other).
Regarding claim 5, Dewey teaches at least in figure 2:
wherein the oxide semiconductor material (235) includes indium gallium zinc oxide, tungsten-doped indium oxide, indium zinc oxide, indium tin oxide, gallium oxide, indium oxide, or combinations thereof (¶ 0035).
Regarding claim 8,
Claim 8 reads on, and contains the same subject matter as, claim 1. Therefore, claim 8 is rejected for the same reasons as claim 1.
Regarding claim 9,
Claim 9 reads on, and contains the same subject matter as, claim 2. Therefore, claim 9 is rejected for the same reasons as claim 2.
Regarding claim 10,
Claim 10 reads on, and contains the same subject matter as, claim 5. Therefore, claim 10 is rejected for the same reasons as claim 5.
Regarding claim 11, Dewey teaches at least in figure 2:
wherein the gate structure (205/215)  further includes two spacers (210) which are respectively located at two opposite sides of a gate stack (205) that includes the gate dielectric (215) and the gate electrode (205), and which are made of a dielectric material (¶ 0026) so as to permit each of the spacers (210) to separate the gate stack (205) from a respective one of the buffer regions (245).
Regarding claim 13,
Claim 13 reads on, and contains the same subject matter as, claim 1. Therefore, claim 13 is rejected for the same reasons as claim 1.
Regarding claim 14,
Claim 14 reads on, and contains the same subject matter as, claim 2. Therefore, claim 14 is rejected for the same reasons as claim 2.
Regarding claim 18, Dewey teaches at least in figure 2:
wherein the source/drain contacts (200) and the buffer (245) are formed by, after forming the channel layer (235; as shown in figure 4C): 
forming a dielectric layer (450) on the channel layer (435); 
forming trenches (460) in the dielectric layer (450) to expose the channel layer (435); 
forming buffer regions (figure 4D element 445) respectively in the trenches (460), 
the buffer regions serving as the buffer (445 so serves); and 
forming the source/drain contacts (figure 4E element 480) respectively in the trenches  (460) so as to permit each of the source/drain contacts (480) to be surrounded by a respective one of the buffer regions (445).
Regarding claim 19, Dewey teaches at least in figure 2:
wherein the gate stack (205/215) is formed between the source/drain contacts (200), 
the method further comprising, prior to forming the source/drain contacts and the buffer, forming two spacers (figure 4A element 410) at two opposite sides of the gate stack (405/415) so as to permit each of the spacers (410) to separate the gate stack (405/415) from a respective one of the buffer regions (445).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewey.
Regarding claim 20, Dewey teaches at least in figure 2:
wherein the spacers (200) include a dielectric material different from a material of the dielectric layer (250) (¶ 0026 where 200 can be formed of a plurality of different materials; ¶ 0028, where an ILD layer, .e.g. the dielectric material 250, can be formed of a plurality of different materials. Thus, it is obvious that one of ordinary skill in the art could choose different materials for 200 and 250 based upon the teachings of Dewey).

Dewey does not expressly teach:
wherein the trenches are formed by selectively etching the dielectric layer to partially expose the spacers, respectively.
However, it would have been obvious to one of ordinary skill in the art that when they etched the trenches they could expose the spacers. This is because this is the function of the spacers. To protect the gate structure (205/215). One of ordinary skill in the art would have included the gate spacers in order to make sure that when the etching of the trenches is performed they do not etch into the gate, thereby shorting the gate to the source or the drain. As such it would have been obvious to one of ordinary skill in the art that the process of forming the device of Dewey could involve etching the trenches to close to the gate structure such that the gate spacers are exposed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822